Citation Nr: 0926306	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the left knee.

3.  Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1971, and from July 1976 to June 1994.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 decision of the 
RO that, in pertinent part, granted service connection for 
arthritis of bilateral knees evaluated as 10 percent 
disabling effective August 2000; and denied service 
connection for a left elbow disability.  The Veteran timely 
appealed.

In July 2002, the RO assigned separate 10 percent disability 
evaluations for traumatic arthritis of each knee, effective 
August 2000.

Because higher evaluations are available for traumatic 
arthritis of each knee, and the Veteran is presumed to seek 
the maximum available benefit for a disability, each of the 
claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Records indicate that the Veteran failed to appear for a 
hearing before a Veterans Law Judge in Washington, D.C., that 
was scheduled for November 2006.

In December 2006, the Board remanded the matters for 
additional development.




FINDINGS OF FACT

1.  Since the effective date of service connection, the 
Veteran's arthritis of the right knee has been manifested by 
X-ray evidence of moderate-to-severe osteoarthritis, and 
noncompensable limitation of flexion and extension with 
consideration of functional loss due to pain.  However, it 
has not been manifested by recurrent subluxation or lateral 
instability.

2.  Since the effective date of service connection, the 
Veteran's arthritis of the left knee has been manifested by 
X-ray evidence of moderate-to-severe osteoarthritis, 
effusion, and noncompensable limitation of flexion and 
extension with consideration of functional loss due to pain.  
However, it has not been manifested by recurrent subluxation 
or lateral instability.

3.  There is no competent evidence of a link between any 
current left elbow disability and service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for arthritis of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table 
II, 4.71a, Diagnostic Codes 5003-5010, 5257, 5260, 5261 
(2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for arthritis of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table 
II, 4.71a, Diagnostic Codes 5003-5010, 5257, 5260, 5261 
(2008).

3.  A left elbow disability was not incurred or aggravated in 
service, and arthritis of the left elbow may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claims.  This fourth element 
for proper VCAA notice is no longer applicable for claims 
pending before VA on or after May 30, 2008.   See Notice and 
Assistance Requirements and Technical Correction, 73 Fed. 
Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. Part 
3).

Through November 2000, March 2002, March 2005, February 2007 
letters, the RO or VA's Appeals Management Center (AMC) 
notified the Veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

These letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008).  VA informed him 
that it would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them.
 
In the February 2007 letter, the AMC specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has also appealed for higher 
initial disability ratings assigned following each grant of 
service connection for the knee.  Hence, the Board has 
characterized the issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  As Fenderson held that a claim for an 
initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claims.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
post-service outpatient treatment records, and has arranged 
for a VA examination in connection with the claims on appeal, 
a report of which is of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2) (West 2002).


II.  Higher Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59.


Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for arthritis of each 
knee, effective August 2000.  The RO assigned disability 
ratings for each knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, pertaining to traumatic arthritis.

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  As previously 
noted, degenerative joint disease is evaluated on the basis 
of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The standard ranges of motion of the knee are zero 
degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30°
     20   
  Flexion limited to 45°
     10   
  Flexion limited to 60°
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30°
     40   
  Extension limited to 
20°
     30   
  Extension limited to 
15°
     20   
  Extension limited to 
10°
     10   
  Extension limited to 
5°
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Alternatively, dislocation of the semilunar cartilage of the 
knee with frequent episodes of "locking," pain and effusion 
into the joint warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  

VA's General Counsel has also held that separate ratings can 
be provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding a higher disability rating.  38 C.F.R. §§ 
4.2, 4.6.  

Likewise, a separate rating for arthritis can be awarded on 
the basis of X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).  

In addition, separate ratings can be provided for limitation 
of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004). 

The report of an April 2002 VA contract examination includes 
a diagnosis of arthritis of bilateral knees.  The Veteran 
reported that he developed pain, weakness, and stiffness of 
the knees with mild swelling.  The examiner noted an effusion 
with range of motion of the left knee; Drawer test and 
McMurray testing were within normal limits.  Range of motion 
of the right knee was to 130 degrees on flexion without pain, 
and to 0 degrees on extension without pain.  Range of motion 
of the left knee was to 110 degrees with pain, and to 
0 degrees on extension without pain.  X-rays revealed 
moderate-to-moderately severe bilateral knee osteoarthropathy 
and associated changes of patellar chondromalacia.

Records dated in 2002 and 2003 show that the Veteran 
complained of knee pain, which had increased over the years.

In November 2003, range of motion of the right knee was to 
140 degrees on flexion and to 0 degrees on extension; range 
of motion of the left knee was to 120 degrees on flexion with 
pain, and to 0 degrees on extension.   The examiner noted 
that pain limited the full range of motion of the Veteran's 
left knee.  There was no fatigue, weakness, lack of 
endurance, or incoodination; and no ankylosis of the knee 
joints was present.

Records reflect that the Veteran was evaluated for knee 
replacement in November 2005.  In December 2005, an 
orthopaedic specialist indicated that the Veteran had been 
doing reasonably well with a combination of medications, and 
that the same treatment course should continue.

Private treatment records, received in January 2006, reflect 
that the Veteran's knees have an arthritic deformity as well 
as arthritic swelling.

X-rays taken in November 2007 revealed severe degenerative 
osteoarthritis of the knee joints.

The Veteran underwent a VA examination in March 2009.  The 
examiner reviewed the Veteran's medical records.  The 
examiner noted flare-ups of joint disease with decreased 
range of motion and weakness of each knee, as well as pain 
affecting the right knee and stiffness and effusions 
affecting the left knee.  Range of motion of the right knee 
was to 140 degrees on flexion and to 0 degrees on extension; 
range of motion of the left knee was to 140 degrees on 
flexion and to 0 degrees on extension.  Range of motion of 
each knee after repetitive motion was limited due to pain.  
There was no evidence of instability of either knee.

The Board notes that, in this case, the Veteran can achieve 
nearly full range of motion with each knee, although limited 
with repetitive use due to pain.  X-rays also reveal severe 
degenerative osteoarthritis of the knee joints.  Even with 
consideration of functional factors and painful motion, there 
is no indication that the Veteran has limitation of flexion 
or extension that meets or approximates the criteria for a 
disability rating in excess of 10 percent for either knee.  
His most severe limitation of motion is equivalent to 130 
degrees of flexion of the right knee and 110 degrees on 
flexion of the left knee.  Also, he demonstrated 5 degrees on 
extension bilaterally.  This limitation does not meet the 
criteria for a higher initial disability rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  Hence, the 
overall evidence reflects that the Veteran does not have 
additional limitation of motion due to functional factors 
that would support a higher, initial disability rating at any 
time since the award of service connection.

In the instant case, the preponderance of the evidence is 
against a higher initial evaluation based on functional loss 
due to pain on use or due to flare-ups, as the Veteran's 
complaints of pain and dysfunction are not supported by 
adequate pathology.  The Board notes that a lay person can 
provide evidence of visible symptoms.  See Dean v. Brown, 
8 Vet.App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet.App. 164 (1991).  
Here, there is insufficient objective medical evidence of 
atrophy, deformity, or weakness to support a higher rating.

While the Veteran has reported that his knees give way and 
that he wears a knee brace, there have been no objective 
findings of instability or recurrent subluxation of either 
knee on VA examination or in private treatment records.  
Accordingly, a separate disability rating under Diagnostic 
Code 5257 for lateral instability or recurrent subluxation of 
either knee is not warranted.

Moreover, there is no showing that the Veteran's service-
connected arthritis of each knee has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's arthritis 
of each knee has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of 
higher initial disability evaluations for the Veteran's 
arthritis of each knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2008).  Hence, staged ratings are inapplicable.  

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service treatment records of the Veteran's entry report no 
defects.  In August 1985, the Veteran reported that he fell 
about one year earlier, injuring his left elblow, and that he 
now had pain in the same area.  Records reflect that the 
Veteran did not report any elbow disability or injury at the 
time of his retirement examination in April 1994.

X-rays taken of the left elbow in April 2002 revealed 
moderate post-traumatic or degenerative arthritic changes.

During an April 2002 VA contract examination, the Veteran 
reported that he had injured his left elbow in a fall in 
Korea by landing directly on the elbow itself.  The Veteran 
reported that his left elbow area became swollen at the time 
and, since then, he has had periodic pain in the left elbow.  
He reportedly does not receive any treatment for the elbow 
pain, except at the time of the initial injury.  Following 
examination of the Veteran, the examiner noted that the pain 
in the left elbow was episodic and related to certain 
movements.

X-rays taken in November 2003 revealed moderate 
osteoarthritic change of the left elbow.

During a November 2003 VA contract examination, the Veteran 
reported that he injured his left elbow while in physical 
training at Fort Leonard Wood in Missouri.  His symptoms 
include tenderness and decreased ranges of motion of the left 
elbow.  He described the symptoms as being constant, and at 
times causing an inability to use his left arm.  Following 
examination of the Veteran, the examiner diagnosed moderate 
osteoarthritis of the left elbow.

VA treatment records, dated in October 2006, reflect 
treatment for left elbow pain and swelling of three weeks' 
duration.  At that time the Veteran reported having 
intermittent elbow pain and swelling for the past ten to 
twelve years.  The assessment was olecranon bursitis.

Pursuant to the Board's December 2006 remand, a VA examiner 
in March 2009 reviewed the claims folder, and noted the 
Veteran's medical history.  Examination at that time revealed 
no crepitus in the elbow joint, and bony joint enlargement.  
Range of motion of the left elbow and forearm was from 90 
degrees to 135 degrees on flexion, from 90 degrees to 145 
degrees on extension, from 0 degrees to 80 degrees on 
pronation, and from 0 degrees to 85 degrees on supination.  
The diagnosis was olecranon bursitis of the left elbow.  The 
examiner opined that the Veteran's recurring left elbow 
bursitis is less likely as not caused by or is the result of 
his reported injury.  

The evidence in support of the Veteran's claim includes 
service treatment records, showing in-service treatment for 
left elbow pain; and the Veteran's statements of intermittent 
and recurrent elbow pain and swelling since service.  The 
Veteran is competent to testify on factual matters of which 
he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).

The evidence against the grant of service connection includes 
service treatment records showing no report of an injury or 
disability affecting the left elbow at the time of the 
Veteran's separation from service.  There are also no 
treatment records for several years post-service.  The April 
2002 examiner found the Veteran's current left elbow pain to 
be related to certain movements.  Following an examination of 
the Veteran and a review of the entire record in March 2009, 
it was concluded that the Veteran's recurring left elbow 
bursitis is less likely as not caused by or is result of his 
reported injury.  Here, each of the examiners' findings is 
consistent with the evidence of record.

In this case, there is no competent medical opinion of record 
that links a current left elbow disability and injury or 
disease in service.  Neither the Veteran nor his 
representative presented or alluded to the existence of any 
medical opinion (i.e., one that would support the Veteran's 
assertions as to a nexus between any claimed disability and 
service), despite specifically being asked or invited to 
present or identify such evidence via the RO's March 2005 
letter.

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds a clear preponderance of the evidence is 
against a finding that the Veteran's current left elbow 
disability had its onset in service.


ORDER

An initial disability evaluation in excess of 10 percent for 
arthritis of the right knee is denied.

An initial disability evaluation in excess of 10 percent for 
arthritis of the left knee is denied.

Service connection for a left elbow disability is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


